Citation Nr: 9932321	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  95-23 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent, on appeal 
from the initial award of service connection for Hodgkin's 
disease including organic brain syndrome (OBS) and sterility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from November 1964 to 
January 1968.

This appeal is from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO) that granted service connection for 
Hodgkin's disease effective August 2, 1988, and assigned the 
current 30 percent disability rating.

The Board remanded the case in May 1997.  The issue in this 
appeal was previously identified as a claim for an increased 
disability rating.  While the case was on remand, the United 
States Court of Appeals for Veterans Claims (previously the 
United States Court of Veterans Appeals) (Court) handed down 
a decision distinguishing between appeals from initial 
assignments of disability ratings in the decision that 
granted service connection and claims for increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Court 
reserved the term "increased rating" for claims based on an 
assertion that a disability had become worse since the most 
recent rating.  The Board has renamed the issues in this case 
consistent with the Court's ruling in Fenderson.

In April 1997, a hearing was held before the undersigned, who 
is the Board member designated to hold that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

REMAND

The RO has recognized sterility as a component of the 
appellant's service-connected Hodgkin's disease.  The 
question whether the appellant should have a separate rating 
for complete atrophy of the testicles under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7523 is inherent in designating 
sterility as part of the service-connected disability.  Cf. 
Esteban v. Brown, 6 Vet. App. 259 (1994) (residuals of a 
single injury that are distinct and separate without 
duplicative manifestations may be separately rated).

The available record refers to the small or diminished size 
of the appellant's testicles.  VA examination reports of 
August 1997 and February 1999 refer to the appellant's 
testicles as atrophic, but that expression is uninformative 
about whether there is "complete atrophy" of the testes 
such as to permit rating under diagnostic code 7523.  Such 
information should be obtained.

The Board will defer review of other elements of the issue on 
appeal pending action on this remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a medical 
examination to determine whether he has 
complete atrophy of one or both 
testicles.  The examiner should use any 
non-invasive means necessary to provide 
the requested information.  If the 
determination cannot be made without an 
invasive procedure, the examiner should 
so state and give the best opinion 
possible on the available information.  
Provide the examiner the claims folder 
for review.  The examination report is to 
be reviewed by the examiner following any 
necessary tests or procedures in order to 
assure that the results of such tests or 
procedures are reflected in the 
examination report.

2.  The RO is to review the examination 
report to be sure that it addresses the 
questions asked and that it is complete 
and fully informative as to whether the 
veteran has complete atrophy of one or 
both testicles.  If the examiner 
indicated that a specific, non-invasive 
procedure was necessary in order to 
answer the question, be sure that the 
test was done and that the examiner 
reviewed it.  If the report is incomplete 
or inadequate to determine whether the 
veteran meets the criteria, return it for 
completion.  

3.  Thereafter, readjudicate the issue of 
entitlement to a rating greater than 30 
percent from the effective date of 
service connection for Hodgkin's disease 
with organic brain syndrome and 
sterility, specifically determining 
whether the appellant has complete 
atrophy of one or both testicles that can 
be separately rated.  If the claim 
remains denied, provide the appellant and 
his representative a supplemental 
statement of the case and afford them an 
appropriate amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


